Citation Nr: 0627618	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  02-16 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for major depressive 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1993 to November 1996.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2001 rating decision of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was previously before the Board in November 2003, 
when it was remanded for further development of the evidence.  
In June 2006, the veteran submitted new evidence to the 
Board; in a July 2006 appellate brief, the veteran's 
representative waived RO initial consideration of this 
evidence. 


FINDING OF FACT

The competent medical evidence shows the veteran has major 
depressive disorder that is related to his military service.


CONCLUSION OF LAW

Service connection for major depressive disorder is granted.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Since the determination below constitutes a full grant of the 
claim being addressed, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
content or timing is harmless.  Significantly, the veteran 
was provided adequate notice of the evidence necessary to 
substantiate the claim, along with his and VA's 
responsibilities in claims development in an April 2004 
letter, and was provided with notice regarding disability 
ratings and effective dates of awards in a May 2006 letter; 
he has had ample opportunity to respond.  Likewise, the 
veteran's representative has waived RO initial consideration 
of the new evidence (1996 treatment records from the Madigan 
Army Medical Center) submitted; also, since this decision is 
a grant of the veteran's claim, it is not prejudicial that 
the Board is considering and relying upon this evidence in 
the first instance.

B.	Factual Background

The veteran's service medical records are negative for 
complaints, findings, treatment, or diagnosis relating to 
psychiatric complaints.  On entrance examination, clinical 
evaluation noted there were no psychiatric abnormalities.  
The veteran noted he did not have depression, trouble 
sleeping, or nervous trouble.  The record does not contain a 
separation examination.  On a July 1995 service medical 
record entitled "Operation Sea Signal - Phase V (Guantanamo 
Bay, Cuba) Demobilization/Redeployment Medical Evaluation: 
History," the veteran checked that he did not have any 
psychological or family problems.
The veteran's service personnel records show he was promoted 
to Private First Class in March 1994 and that he received an 
honorable discharge at the ranking of Specialist in November 
1996.  There are no records regarding any Article 15 
infractions.

May 1997 to April 2004 VA treatment records show treatment 
and testing for major depressive disorder and dysthymic 
disorder.  The veteran originally sought treatment to control 
his anger so he would not "lose his marriage."  The veteran 
reported he had trouble expressing tender feelings.  During 
treatment, the veteran reported having a childhood wherein he 
was raised by his grandmother for the first four years of his 
life and then by his mother.  There was often fighting taking 
place in his house and he attributed his difficulty with 
expressing emotions to feeling poorly about himself during 
childhood and his mother's negativity.  He also noted he had 
very little contact with his father and that his father often 
disappointed him.
 
A March 2001 report from VA psychologist S. S. reports the 
veteran's affect, mood, and demeanor were notably depressed 
and anxious.  The veteran had described his symptoms as 
follows: "I'm nervous. . .depressed . . .and moody. . . . 
Things don't work out for me . . . I try to get ahead but I 
run into trouble. . . I don't get along with people . . . . I 
get angry and shut people out. . . . I have no self-
confidence."  He reported he began feeling depressed while 
he was in the military and that he sought treatment at 
Madigan Army Medical Center (Madigan) while he was stationed 
at Fort Lewis, Washington and received counseling for about 
three months.     

A June 2002 statement from the veteran's wife reports she and 
the veteran had received couples counseling at Madigan 
because the veteran was suffering from depression and they 
were having marital difficulties as a result.  

A July 2002 letter from VA psychologist S. S. reports he had 
been treating the veteran since June 1997.  He states the 
veteran was never treated for mental health problems prior to 
entering the military and that he first sought help for 
depression and marital problems in 1995 when he was stationed 
at Fort Lewis and that he subsequently sought mental health 
treatment at the VA because of a mixture of depression, anger 
control problems, and marital conflicts.  The psychologist 
concluded that the veteran's psychiatric condition was 
moderately disabling, in that it made it difficult for him to 
sustain employment and interfered significantly with his 
social relationships.  

Upon July 2002 QTC-VA psychiatric evaluation, the examiner 
noted the veteran appeared to be a reliable and competent 
historian.  The veteran reported having a depressed mood 
since the mid-1990s that was associated with his marital 
difficulties.  He stated he did not like the military 
lifestyle, but did not note any particular traumatic event 
and said it was a "good experience" for him.  He reported 
he had been divorced from his ex-wife since 2000.  On mental 
status evaluation, the veteran's affect was sad and downcast.  
The Axis I diagnosis was major depressive episode, moderate 
and chronic.  The examiner concluded the veteran had an 
uneventful military service and that he had a chronic 
depressed mood "in part because of marital difficulties and 
in part because of an unsteady work history."

A November 2002 letter from Dr. B. H., a VA staff 
psychiatrist, reports he has been treating the veteran since 
June 2001.  The Axis I diagnosis was recurrent major 
depressive disorder and late onset dysthymic disorder.  The 
veteran reported he originally adjusted well to military life 
and was promoted twice to E-3 during the first year of his 
career.  His problems started soon after his wife became 
pregnant in 1994, because she was not happy with their low 
income and the fact that he was away a lot of the time.  
"They fought a lot, and [the veteran] found himself becoming 
more and more depressed as time went on.  Family strife 
escalated when [the veteran] was transferred to Cuba in 
1995."  Marriage counseling was unsuccessful and the 
veteran's wife moved back to Los Angeles while he was still 
in service.  He felt hopeless, began drinking alcohol heavily 
to cope with his depression, his conduct at work 
deteriorated, and he had two Article 15 violations because of 
his poor behavior and drinking.  He did not see a base 
psychiatrist because he believed it would end his military 
career immediately and he wanted to end his service 
honorably.  After also describing the veteran's pre- and 
post-service medical history, Dr. B. H. provided the 
following opinion: 

The veteran's psychiatric history supports the 
conclusion that his mental disorder is service-
connected because he had no psychiatric treatment 
prior to enlisting in the Army in 1993, 
maintained a period of good adjustment and work 
functioning in his first year of military duty, 
he succumbed to depressive symptoms as a result 
of his combined military duties and family 
responsibilities, sought counseling for marital 
problems while in the Army, and demonstrated both 
a chronic course for his disorder as well as 
consistent treatment since leaving military 
service.  While no single event or series of 
events can be pinpointed as triggering, or 
causing, his mental disorder, there is sufficient 
evidence that the disorder began while in service 
and continues to this day, that any doubts may be 
resolved in favor of the veteran and service-
connection.

In an April 2004 statement, the veteran disputed the July 
2002 VA examiner's statement that he had an uneventful 
military service and that it was a "good experience," 
stating he did not provide that impression to the examiner.  
He submitted a copy of a medical history questionnaire that 
he completed prior to the examination.  In the 
questionnaire, he noted he began feeling depressed about 
"his life and situation and marriage" while he was 
stationed at Fort Lewis, Washington, because he and his wife 
were fighting and were attending marriage counseling, and 
his job performance was declining. 

On July 2005 VA examination, the veteran reported being 
depressed and tearful.  He stated that when he was sent to 
Guantanamo Bay, he had only recently married his wife, with 
whom he already had a child and who, at the time, was 
pregnant with their second child.  He noted this was an 
extremely stressful time for him and his wife, and that when 
he returned from Guantanamo Bay, he began to live with his 
wife for the very first time.  Their marriage deteriorated 
while he was away and when he returned they fought constantly 
and ended up separating in 1997 and divorcing in 1998.  
Mental status examination revealed the veteran was anxious, 
lacked self-confidence, and self-esteem.  The examiner 
provided an Axis I diagnosis of major depression, recurrent 
and chronic.  After reviewing the claims file, the 
psychiatrist provided the following opinion:  

It is as likely as not [that the veteran's 
depression was] caused by the hardship that was 
inflicted upon him and his new family when he was 
transferred from Fort Lewis, Washington to 
Guantanamo Bay, Cuba, for a six-month period of 
time.  [The veteran] and his wife did not have 
the opportunity to live together for any 
significant length of time prior to his transfer. 
. . . [U]pon returning from his tour of duty in 
Guantanamo Bay, [he] found it difficult to get 
along with his wife and that the marital 
relationship gradually deteriorated over the next 
several years.  This primarily caused the onset 
of his depression that he has not been able to 
recover from.  Therefore, it is as likely as not 
to have occurred while he was on active duty. . . 
. [The veteran] maintains that he received 
marital counseling during that period of time 
that he was on active duty with his wife, but 
there are no records to substantiate this claim.  
He did begin to receive outpatient mental health 
treatment in 1997, within a year following his 
discharge from the service, at the VA Clinic in 
Downtown Los Angeles.

In June 2006, the veteran submitted March to April 1996 
Madigan treatment records of the veteran's wife and from 
their family therapy.  These records show she was being 
treated for depression related to her marital problems.  The 
veteran's wife reported there was a lot of distance between 
her and the veteran; that when they talked they would end up 
arguing; that he seemed to have changed and become calmer; 
that he was unemotional and unresponsive to her and did not 
seem to feel anything; that when they talked they would end 
up arguing; that she liked him better before; that he would 
tell her that was just the way he was and that she could take 
it or leave it; and that he was not expressive towards their 
children.  She was frustrated with his moods and tired of 
having to deal with them.  During a couples therapy session, 
the psychologist noted it was clear the veteran did not want 
to change, that his wife was frustrated by his behavior, and 
that while both of them wanted things to be different, they 
did not think there was any reason to expect things to 
change.  


C.	Legal Criteria

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.	Analysis

Competent medical evidence, including the July 2005 VA 
examination report and a November 2002 letter from VA 
psychiatrist, Dr. B. H., provides the veteran with current 
diagnoses of major depressive disorder, recurrent and 
chronic, and dysthymic disorder.  VA treatment records show 
the veteran has been seeking treatment for these conditions 
since May 1997.

The veteran alleges his depression began as a result of the 
stress his transfer to Guantanamo Bay had on his new 
marriage.  A service record entitled "Operation Sea Signal - 
Phase V (Guantanamo Bay, Cuba) Demobilization/Redeployment 
Medical Evaluation: History" supports that he was stationed 
at Guantanamo Bay for a period of time in 1995 and was 
transferred out of Guantanamo Bay in July 1995.  

March 1996 to April 1996 records from Madigan support that 
the veteran and his wife attended couples counseling while he 
was in service because his wife was depressed over dealing 
with his moods, resulting in marital problems.  

Two psychiatrists, the July 2005 VA examiner and Dr. B. H., 
have related the veteran's depression to his military service 
and the stress his marriage suffered as a result of his 
transfer to Guantanamo Bay and his mood changes upon his 
return.  The July 2005 VA examiner specifically stated it was 
"as likely as not" that the stress on his marriage caused 
by his transfer to Guantanamo Bay caused the onset of his 
depression.  Dr. B. H. determined there was "sufficient 
evidence" to conclude that the veteran's depression was 
related to his military service because of his lack of 
treatment prior to entering the military, his good adjustment 
and work functioning at the beginning of his military career, 
and the chronic course of his disorder and consistent 
treatment since service.  He concluded the combination of his 
military and family duties caused the veteran to succumb to 
depression.  Additionally, while the July 2002 QTC-VA 
examiner did not provide an etiology opinion regarding the 
veteran's service, he did state the veteran's depression was 
partially related to his marital problems.

While the two psychiatric opinions discussed above were 
largely based on the veteran's history of marital problems 
and attending marriage counseling during service, the Board 
cannot reject a medical opinion simply because it is based on 
a history supplied by the veteran.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  Instead, the Board must determine 
whether that history is accurate.  Notably, records showing 
the veteran and his wife attended marriage counseling because 
his wife was having difficulty dealing with his mood changes 
have since been added to the record.  The veteran's ex-wife 
had submitted a statement in June 2002 (which was part of the 
record reviewed by the July 2005 VA examiner) reporting the 
counseling while the veteran was still in service because of 
his depression and its affect on their marriage.  Hence, the  
history regarding marital problems during service appears to 
be accurate.  These opinions hold substantial probative 
weight, as they reflect a familiarity with the veteran's 
medical history, are supported by detailed findings, and 
provide complete explanations of the rationale for the 
opinions given.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Some VA treatment records note the veteran discussed his 
childhood and his somewhat negative relationship with his 
parents; however, none of the medical providers or examiners 
of record have linked the veteran's depression to his 
childhood.  Instead, they have specifically reported the 
veteran did not seek psychiatric treatment prior to his 
service.  While the July 2005 VA examiner reviewed the claims 
file that contained the above noted treatment records, he did 
not conclude the veteran's depression resulted from his 
childhood, but that it was related to stresses on his family 
relationship during service.  

Thus, while there is some evidence relating the veteran's 
depression to his childhood, the balance of the evidence 
appears to relate it to his service and the marital problems 
that began during service.  The evidence shows the veteran 
has a current diagnosis of psychiatric disability, that he 
and his wife sought counseling during service because of his 
mood changes and the stress it was having on their marriage, 
and that his current depression is related to these stresses.  
Resolving reasonable doubt in his favor, the Board concludes 
that service connection for major depressive disorder is 
warranted. 


ORDER

Service connection for major depressive disorder is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


